Exhibit 10.28

 

New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_01.gif [ex-10d28g001.gif]

EXECUTIVE SEVERANCE AGREEMENT This Executive Severance Agreement (“Agreement”)
is made effective as of July 30, 2019 (“Effective Date”), by and between Teladoc
Health, Inc. (the “Company”) and Mr. David W. Sides, an individual resident in
the State of Georgia (“Executive”). WHEREAS, Executive is a key employee of the
Company and the Company and Executive desire to set forth herein the terms and
conditions of Executive’s compensation in the event of a termination of
Executive’s employment under certain circumstances. NOW, THEREFORE, the parties
agree as follows: 1. Definitions. For purposes of this Agreement, the following
terms shall have the following meanings: (a) “Affiliate” means with respect to
any person or entity, any other person or entity that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such person or entity. For purposes of this definition,
“control”, when used with respect to any person or entity, means the power to
direct the management and policies of such person or entity, directly or
indirectly, whether through ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing. (b) “Base Salary” means Executive’s base salary at
the rate in effect on the date of Executive’s Qualifying Termination
(disregarding any decrease in such base salary that constitutes a Good Reason
event). (c) “Board” shall mean the Board of Directors of the Company. (d)
“Cause” shall mean any of the following: (i) Executive’s breach of Executive’s
duty of loyalty to the Company or Executive’s willful breach of Executive’s duty
of care to the Company; (ii) Executive’s material failure or refusal to comply
with reasonable written policies, standards and regulations established by the
Board from time to time, which failure or refusal, if curable, is not cured to
the reasonable satisfaction of the Board during the fifteen (15) day period
following written notice of such failure or refusal from the Board; (iii)
Executive’s commission of a felony, an act of theft, embezzlement or
misappropriation of funds or the property of the Company or its subsidiaries of
material value or an act of fraud involving the Company or its subsidiaries;
(iv) Executive’s willful misconduct or gross negligence which causes or
reasonably could cause (for example, if it became publicly known) material harm
to the Company’s standing, condition or reputation; (v) Executive’s material
violation of the Company’s Code of Ethics (or similar written policies
concerning ethical behavior) or written policies concerning harassment or
discrimination; or (vi) any material breach by Executive of the provisions of
the Confidentiality Agreement or a material provision of this Agreement. (e)
“Change of Control” shall mean (other than an initial public offering of the
Company) (i) any transaction or series of related transactions resulting in the
consummation of a merger, combination, consolidation or other reorganization of
the Company with or into any third party, other than any such merger,
combination, consolidation or reorganization following which Page 13 of 12

 

 








New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_02.gif [ex-10d28g002.gif]

the holders of capital stock of the Company immediately prior to such merger,
combination, consolidation or reorganization continue to hold, solely in respect
of their interests in the Company’s capital stock immediately prior to such
merger, combination, consolidation or reorganization, at least fifty-five
percent (55%) of the voting power of the outstanding capital stock of the
Company or the surviving or acquiring entity; (ii) any transaction or series of
related transactions resulting in the consummation of the sale, lease, exclusive
or irrevocable licensing or other transfer of all or substantially all of the
assets of the Company to a third party, other than any such sale, lease,
exclusive or irrevocable licensing or transfer following which the holders of
capital stock of the Company immediately prior to such sale, lease, exclusive or
irrevocable licensing or transfer continue to hold, solely in respect of their
interests in the Company’s capital stock immediately prior to such sale, lease,
exclusive or irrevocable licensing or transfer, at least fifty-five percent
(55%) of the voting power of the outstanding capital stock of the acquiring
entity; or (iii) any transaction or series of related transactions resulting in
the transfer or issuance, whether by merger, combination, consolidation or
otherwise, of Company securities to a person or group if, after such transfer or
issuance, such person or group would hold fifty-five percent (55%) of the voting
power of the outstanding capital stock of the Company; provided that, with
respect to any payments or benefits payable to Executive pursuant to this
Agreement that may be considered deferred compensation under Section 409A of the
Code, the transaction or event described in clause (i), (ii) or (iii) shall only
constitute a Change of Control for purposes of this Agreement if such
transaction or event also constitutes a “change in control event,” as defined in
Treasury Regulation Section 1.409A-3(i)(5). (f) “Code” shall mean the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and other
interpretive guidance thereunder. (g) “Confidentiality Agreement” shall mean the
Employee Confidentiality and Proprietary Rights Agreement between the Company
and Executive dated July 15, 2019. (h) “Good Reason” shall mean the occurrence
of any of the following events or conditions without Executive’s written
consent: (i) a material diminution in Executive’s base salary or target annual
bonus level; (ii) a material diminution in Executive’s authority, duties or
responsibilities, other than as a result of a Change of Control immediately
after which Executive holds a position with the Company or its successor (or any
other entity that owns substantially all of the Company’s business after such
sale) that is substantially equivalent with respect to the Company’s business as
Executive held immediately prior to such Change of Control; (iii) a change in
the geographic location of Executive’s principal place of employment to any
location that is more than twenty-five (25) miles from the location immediately
prior to such change, not including any location in the Borough of Manhattan,
New York City; or (iv) the failure of the Company to obtain an agreement from
any successor to all or substantially all of the business or assets of the
Company to assume this Agreement as contemplated in Section 8(a) of this
Agreement; provided that Executive must provide written notice to the Company of
the occurrence of any of the foregoing events or conditions within 60 days of
the occurrence of such event and such event or condition must remain uncured for
30 days following the Company’s receipt of such written notice. Any voluntary
termination for “Good Reason” following such 30-day cure period must occur no
later than the date that is 30 days following the expiration of the Company’s
cure period. Page 2 of 12

 

 








New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_03.gif [ex-10d28g003.gif]

(i) “Qualifying Termination” means (i) a termination by Executive of Executive’s
employment with the Company for Good Reason or (ii) a termination by the Company
of Executive’s employment with the Company without Cause. (j) “Target Bonus
Amount” means Executive’s target annual bonus amount in effect at the time of
Executive’s Qualifying Termination (disregarding any decrease in such target
annual bonus amount that constitutes a Good Reason event). 2. Severance. (a)
Severance Upon Qualifying Termination. If Executive has a Qualifying Termination
that does not occur on the date of or within twelve (12) months following a
Change of Control, then subject to (x) the requirements of this Section 2, (y)
Executive’s continued compliance with the terms of the Confidentiality Agreement
and Sections 4 and 5 and (z) the terms of Section 8, Executive shall be entitled
to receive the following payments and benefits: (i) The Company shall pay to
Executive (A) his or her fully earned but unpaid base salary through the date of
Executive’s Qualifying Termination, (B) any accrued but unpaid paid time off and
(C) any other amounts or benefits, if any, under the Company’s employee benefit
plans, programs or arrangements to which Executive may be entitled pursuant to
the terms of such plans, programs or arrangements or applicable law, payable in
accordance with the terms of such plans, programs or arrangements or as
otherwise required by applicable law (collectively, the “Accrued Rights”); (ii)
Executive shall receive continued payment of the Base Salary for a period of
twelve (12) months following the termination date (the “Salary Severance
Period”) in accordance with the Company’s ordinary payroll practices; (iii) The
Company will pay Executive the amount of any earned but unpaid annual bonus for
the calendar year immediately prior to the year in which Executive’s Qualifying
Termination occurs, as determined by the Board (or an authorized committee) in
its good faith discretion, payable in a lump sum at the same time annual bonuses
are paid to other Company executives generally but in no event later than
December 31 of the year in which Executive’s Qualifying Termination occurs; (iv)
If Executive timely elects continued coverage under COBRA for Executive and
Executive’s covered dependents under the Company’s group health (medical, dental
or vision) plans following such Qualifying Termination, then the Company shall
pay the COBRA premiums necessary to continue Executive’s and his covered
dependents’ health insurance coverage in effect on the termination date until
the earliest of (x) twelve (12) months following the effective date of such
Qualifying Termination (the “COBRA Severance Period”), (y) the date when
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (and Executive
agrees to promptly notify the Company of such eligibility) and (z) the date
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the Qualifying Termination date
through the earlier of (x)-(z), the “COBRA Payment Period”). Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on Page 3 of 12

 

 








New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_04.gif [ex-10d28g004.gif]

Executive’s behalf would result in a violation of applicable law (including but
not limited to the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act) or an excise tax, then
in lieu of paying COBRA premiums pursuant to this Section 2(a)(iv), the Company
shall pay Executive on the last day of each remaining month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premium for such month,
subject to applicable tax withholding, such payment to be made without regard to
Executive’s payment of COBRA premiums; and (v) All unvested equity or
equity-based awards granted to Executive under any equity compensation plans of
the Company that were scheduled to vest within six (6) months after the date of
Executive’s termination or resignation shall become immediately vested as to
time, with any such awards that are subject to performance-based vesting
conditions remaining eligible to vest to the extent the performance conditions
are satisfied during such six-month period (provided that nothing herein shall
operate to extend the term, if any, of an award beyond the final expiration date
provided in the applicable award agreement or prohibit the award from being
treated in substantially the same manner as awards held by Company employees in
the context of a Change of Control or other corporate transaction). (b)
Severance Upon Qualifying Termination Occurring Within 12 Months Following a
Change of Control. If Executive has a Qualifying Termination that occurs on the
date of or within twelve (12) months following a Change of Control, then subject
to (x) the requirements of this Section 2, (y) Executive’s continued compliance
with the terms of the Confidentiality Agreement and Sections 4 and 5 and (z) the
terms of Section 8, Executive shall be entitled to receive the payments and
benefits described in Section 2(a) above; provided that: (i) the Company shall
pay Executive an additional amount equal to one hundred percent (100%) of the
Target Bonus Amount, payable in a lump sum on the Company’s first ordinary
payroll date occurring after the effective date of Executive’s Qualifying
Termination; and (ii) in lieu of the treatment set forth in Section 2(a)(v)
above, all unvested equity or equity-based awards granted to Executive under any
equity compensation plans of the Company shall become immediately vested as to
time and any such awards that are subject to performance-based vesting will
remain eligible to vest to the extent the performance conditions are thereafter
satisfied (provided that nothing herein shall operate to extend the term, if
any, of an award beyond the final expiration date provided in the applicable
award agreement or prohibit the award from being treated in substantially the
same manner as awards held by Company employees in the context of a Change of
Control or other corporate transaction). (c) Other Terminations. Upon
Executive’s termination of employment for any reason other than as set forth in
Section 2(a) and Section 2(b), the Company shall pay to Executive the Accrued
Rights and shall have no other or further obligations to Executive under this
Agreement. The foregoing shall be in addition to, and not in lieu of, any and
all other rights and remedies which may be available to the Company under the
circumstances, whether at law or in equity. (d) Release. As a condition to
Executive’s receipt of any amounts set forth in Section 2(a) or Section 2(b)
other than the Accrued Rights, Executive shall, within the 60-day period
following the date of Executive’s Qualifying Termination, deliver (without
revoking) prior to receipt of such severance benefits, an effective, general
release of claims in favor of the Page 4 of 12

 

 








New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_05.gif [ex-10d28g005.gif]

Company or its successor, its subsidiaries and their respective directors,
officers and stockholders in a form acceptable to the Company or its successor,
such form to contain a reaffirmation of Executive’s promises contained in
Section 4 of this Agreement and the Confidentiality Agreement and a promise not
to disparage the Company, its business, or its employees, officers, directors or
stockholders. The form of the general release will be provided to the Executive
not later than five (5) days following the date of Executive’s Qualifying
Termination. (e) Exclusive Remedy; Other Arrangements. Except as otherwise
expressly required by law (e.g., COBRA) or as specifically provided herein, all
of Executive’s rights to salary, severance, benefits, bonuses and other amounts
(if any) accruing after the termination of Executive’s employment for any reason
shall cease upon such termination. In addition, the severance payments provided
for in Section 2(a) and Section 2(b) above are intended to be paid in lieu of
any severance payments Executive may otherwise be entitled to receive under any
other plan, program, policy, contract or agreement with the Company or any of
its Affiliates, including for the avoidance of doubt, any employment agreement
or offer letter (collectively, “Other Arrangements”). Therefore, in the event
Executive becomes entitled to receive the severance payments and benefits
provided under Section 2(a) or Section 2(b), Executive shall receive the amounts
provided under that Section of this Agreement and shall not be entitled to
receive any severance payments or severance benefits pursuant to any Other
Arrangements. In addition, to the extent any Other Arrangement that was entered
into prior to the date of this Agreement provides for Executive to receive any
payments or benefits upon a termination or a resignation of employment for any
reason (such agreement a “Prior Agreement”), Executive hereby agrees that such
termination pay and benefit provisions of such Prior Agreement shall be and
hereby are superseded by this Agreement and from and after the date of this
Agreement, such termination pay and benefit provisions of the Prior Agreement
shall be and are null and void and of no further force or effect. For the
avoidance of doubt, except as may otherwise be agreed in writing between
Executive and the Company or one of its Affiliates after the date of this
Agreement, it is intended that the other terms and conditions of any Prior
Agreement that do not provide for termination pay or benefits, including any
non-competition, non-solicitation, non-disparagement, confidentiality, or
assignment of inventions covenants and other similar covenants contained
therein, shall remain in effect in accordance with their terms for the periods
set forth in the Prior Agreement. (f) Parachute Payments. (i) Notwithstanding
any other provisions of this Agreement, in the event that any payment or benefit
by the Company or otherwise to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (all such payments and benefits, including the payments and
benefits under Section 2(a) or Section 2(b) hereof, being hereinafter referred
to as the “Total Payments”), would be subject (in whole or in part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Total Payments shall be reduced (in the order provided in Section 2(f)(ii)) to
the minimum extent necessary to avoid the imposition of the Excise Tax on the
Total Payments, but only if (1) the net amount of such Total Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
and employment taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (2)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local Page 5 of 12

 

 








New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_06.gif [ex-10d28g006.gif]

income and employment taxes on such Total Payments and the amount of the Excise
Tax to which Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments). (ii) The
Total Payments shall be reduced in the following order: (1) reduction on a
pro-rata basis of any cash severance payments that are exempt from Section 409A
of the Code, (2) reduction on a pro-rata basis of any non-cash severance
payments or benefits that are exempt from Section 409A of the Code, (3)
reduction on a pro-rata basis of any other payments or benefits that are exempt
from Section 409A of the Code and (4) reduction of any payments or benefits
otherwise payable to Executive on a pro-rata basis or such other manner that
complies with Section 409A of the Code; provided, in the case of clauses (2),
(3) and (4), that reduction of any payments attributable to the acceleration of
vesting of Company equity awards shall be first applied to Company equity awards
that would otherwise vest last in time. (iii) All determinations regarding the
application of this Section 2(f) shall be made by an accounting firm or
consulting group with experience in performing calculations regarding the
applicability of Section 280G of the Code and the Excise Tax selected by the
Company (the “Independent Advisors”). For purposes of determinations, no portion
of the Total Payments shall be taken into account which, in the opinion of the
Independent Advisors, (1) does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) or (2) constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” (as defined in Section 280G(b)(3) of the
Code) allocable to such reasonable compensation. The costs of obtaining such
determination and all related fees and expenses (including related fees and
expenses incurred in any later audit) shall be borne by the Company. (iv) In the
event it is later determined that a greater reduction in the Total Payments
should have been made to implement the objective and intent of this Section
2(f), the excess amount shall be returned immediately by Executive to the
Company. (g) Withholding. All compensation and benefits to Executive hereunder
shall be reduced by all federal, state, local and other withholdings and similar
taxes and payments required by applicable law. 3. Condition to Severance
Obligations. The Company shall be entitled to cease all severance payments and
benefits to Executive in the event of Executive’s breach of Sections 4 or 5, or
any of the provisions of the Confidentiality Agreement or of any other
non-competition, non-solicitation, non-disparagement, confidentiality, or
assignment of inventions covenants contained in any other agreement between
Executive and the Company, which other covenants are hereby incorporated by
reference into this Agreement. 4. Restrictive Covenants. (a) Non-Solicitation
and Non-Competition. Page 6 of 12

 

 








New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_07.gif [ex-10d28g007.gif]

(i) Non-Solicitation. Executive agrees that, for a period of twelve (12) months
from and after any termination of Executive’s employment with the Company,
voluntary or involuntary, for any reason or no reason (the “Non-Compete
Period”), Executive shall not (directly or indirectly, on behalf of Executive or
any third party) (a) solicit, induce, recruit or encourage, or take any other
action which is intended to induce or encourage or facilitate or has the effect
of inducing or encouraging any of the Company’s employees to leave their
employment with the Company or otherwise facilitates the hiring of any such
employees by any person outside the Company; or (b) solicit, interfere with,
disrupt or attempt to disrupt any past, present or prospective relationship,
contractual or otherwise, between the Company and any of its actual or
prospective customers, suppliers, employees or stockholders, within the
Geographic Area (as defined below), other than on behalf of the Company or any
of its subsidiaries, directly or indirectly, without the prior written consent
of the Company. (ii) Non-Competition. In addition, during the Non-Compete
Period, Executive shall not, directly or indirectly, (a) engage in (whether as
an employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director or otherwise), (b) have any ownership interest in
(except for passive ownership of one percent (1%) or less of any entity whose
securities have been registered under the Securities Act of 1933, as amended, or
Section 12 of the Securities Exchange Act of 1934), or (c) participate in the
financing, operation, management or control of, any firm, partnership,
corporation, entity or business, that engages or participates in a “competing
business purpose.” The term “competing business purpose” shall mean the
Company’s business, including without limitation telephone-and/or internet-based
physician or therapist consultation, expert second-opinion physician services
and/or platform software licensing for the facilitation of same, as conducted or
planned to be conducted by the Company at any time during the course of
Executive’s employment with the Company (including without limitation products
and services under development as of the date of termination). (iii) “Geographic
Area” means any city, county or state, or any similar subdivision thereof, in
each of: (i) North America; (ii) South America; (iii) Europe; or (iv) Australia.
(iv) Separate Covenants. The covenants contained in Section 4(a)(i) and 4(a)(ii)
shall be construed as a series of separate covenants, one for each city, county,
state, or any similar subdivision in any Geographic Area and are in addition to
(and not in lieu of) and may be enforced separately from, any prior non-compete,
non-solicitation or other similar restrictive covenant or agreement between the
Company, it affiliates or subsidiaries and Executive. These covenants shall also
be construed as a series of separate and successive covenants, one for each
month of the Non-Compete Period. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenants contained
in Section 4(a)(i) and 4(a)(ii) above. If, in any judicial or arbitral
proceeding, a court or arbitrator refuses to enforce any of such separate
covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be eliminated from this Agreement to the extent necessary to permit the
remaining separate covenants (or portions thereof) to be enforced. In the event
that the provisions of Section 4(a)(i) and 4(a)(ii) above are deemed to exceed
the time, geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law. In the event that
the applicable court or arbitrator does not exercise the power granted to it in
the prior sentence, Executive and the Company agree Page 7 of 12

 

 








New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_08.gif [ex-10d28g008.gif]

to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term. The
existence or assertion of any claim by Executive against the Company, whether
based on this Agreement or otherwise, shall not operate as a defense to the
Company’s enforcement of the promises and covenants in the Confidentiality
Agreement and this Section 4. An alleged or actual breach of the Agreement by
the Company will not be a defense to enforcement of any such promise or covenant
in this Section 4 or the Confidentiality Agreement. (v) Acknowledgements.
Executive acknowledges that the nature of the Company’s business is such that if
Executive were to become employed by, or substantially involved in, the business
of a competitor of the Company within the Non-Compete Period, it will be
difficult for Executive not to rely on or use the Company’s trade secrets and
confidential information. Therefore, Executive has agreed to enter into this
Agreement to reduce the likelihood of disclosure of the Company’s trade secrets
and confidential information. Executive therefore acknowledges and agrees that
the promises in Section 4(a) are ancillary to an otherwise enforceable agreement
contained in this Agreement and the Confidentiality Agreement. Executive also
acknowledges that the limitations of time, geography, and scope of activity
agreed to above are reasonable because, among other things: (a) the Company is
engaged in a highly competitive industry; (b) Executive will have continued and
unique access to the trade secrets and know-how of the Company, including
without limitation the plans and strategy (and in particular the competitive
strategy) of the Company; (c) Executive is receiving significant severance
payments and benefits in connection with Executive’s termination of employment;
(d) these non-competition and non-solicitation agreements will not impose an
undue hardship on Executive, and Executive acknowledges that Executive will be
able to obtain suitable and satisfactory employment in Executive’s chosen
profession without violation of these covenants; and (e) these covenants provide
no more protection than is reasonable and necessary to protect the trade
secrets, confidential information, customer contacts and relationships, and
goodwill of the Company. (vi) Resignation on Termination. On termination of
Executive’s employment, Executive shall immediately (and with contemporaneous
effect) resign any directorships, offices or other positions that Executive may
hold in the Company or any of its affiliates, unless otherwise requested by the
Board. (vii) Tolling of Non-Compete Period. The Non-Compete Period will not
include any period(s) of violation of such promises in this Section 4 or the
Confidentiality Agreement, it being understood that the extension of time
provided in this Section 4 may not exceed two (2) years. 5. Non-disparagement.
Upon termination of employment by the Company or resignation of employment by
Executive for any reason, Executive shall not, directly, or through any other
person or entity, make any public or private statements that are disparaging of
the Company, its business or its employees, officers, directors, or
stockholders; and the Company shall not, directly or through any other person or
entity, make any public or private statements that are disparaging of Executive.
6. Agreement to Arbitrate. Any controversy, claim or dispute arising out of or
relating to this Agreement, shall be settled solely and exclusively by binding
arbitration in Purchase, New Page 8 of 12

 

 








New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_09.gif [ex-10d28g009.gif]

York or any subsequent location where the principal offices of the Company are
located. Such arbitration shall be conducted in accordance with the then
prevailing JAMS Streamlined Arbitration Rules & Procedures, with the following
exceptions if in conflict: (a) one arbitrator shall be chosen by JAMS; (b) each
party to the arbitration will pay its pro rata share of the expenses and fees of
the arbitrator, unless otherwise required to enforce this Section 6; and (c)
arbitration may proceed in the absence of any party if written notice (pursuant
to the JAMS’ rules and regulations) of the proceedings has been given to such
party. Each party shall bear its own attorneys’ fees and expenses. The parties
agree to abide by all decisions and awards rendered in such proceedings. Such
decisions and awards rendered by the arbitrator shall be final and conclusive.
All such controversies, claims or disputes shall be settled in this manner in
lieu of any action at law or equity; provided, however, that nothing in this
Section shall be construed as precluding the bringing of an action in a court of
competent jurisdiction to enforce the Confidentiality Agreement or any other
non-competition, non-solicitation, non-disparagement, confidentiality, or
assignment of inventions covenants or other intellectual property related
covenants contained in any other agreement between Executive and the Company. 7.
At-Will Employment Relationship. Executive’s employment with the Company is
at-will and not for any specified period and may be terminated at any time, with
or without Cause or advance notice, by either Executive or the Company. Any
change to the at-will employment relationship must be by specific, written
agreement signed by Executive and an authorized representative of the Company.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter this at-will relationship. 8. General Provisions. (a)Successors
and Assigns. The rights of the Company under this Agreement may, without the
consent of Executive, be assigned by the Company to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of the Company or to any of its Affiliates. The
Company will require any successor (whether direct or indirect, by purchase,
merger or otherwise) to all or substantially all of the business or assets of
the Company to assume this Agreement. Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement. This Agreement
shall inure to the benefit of and be enforceable by Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. (b) Severability. In the event any
provision of this Agreement is found to be unenforceable by an arbitrator or
court of competent jurisdiction, such provision shall be deemed modified to the
extent necessary to allow enforceability of the provision as so limited, it
being intended that the parties shall receive the benefit contemplated herein to
the fullest extent permitted by law. If a deemed modification is not
satisfactory in the judgment of such arbitrator or court, the unenforceable
provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected thereby. (c) Interpretation;
Construction. The headings set forth in this Agreement are for convenience only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but Executive has
participated in the Page 9 of 12

 

 








New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_10.gif [ex-10d28g010.gif]

negotiation of its terms. Furthermore, Executive acknowledges that Executive has
had an opportunity to review and revise the Agreement and, therefore, the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement. (d) Governing Law and Venue.This Agreement will be governed by and
construed in accordance with the laws of the United States and the State of New
York applicable to contracts made and to be performed wholly therein, and
without regard to the conflicts of laws principles that would result in the
application of the laws of another jurisdiction. Any suit brought hereon shall
be brought in the state or federal courts sitting in Westchester County, New
York the parties hereby waiving any claim or defense that such forum is not
convenient or proper. Each party hereby agrees that any such court shall have in
personam jurisdiction over it and consents to service of process in any manner
authorized by New York law. (e) Notices. Any notice required or permitted by
this Agreement shall be in writing and shall be delivered as follows with notice
deemed given as indicated: (i) by personal delivery when delivered personally;
(ii) by overnight courier upon written verification of receipt; (iii) by
telecopy or facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to Executive at the most
recent address for Executive set forth in the Company’s personnel files and to
the Company at its principal place of business, or such other address as either
party may specify in writing. (f)Survival.Sections
2(“Severance”),3(“ConditiontoSeverance Obligations”), 4 (“Restrictive
Covenants”), 5 (“Non-disparagement”), 6 (“Agreement to Arbitrate”) and 8
(“General Provisions”) of this Agreement shall survive termination of
Executive’s employment with the Company. (g) Entire Agreement.This Agreement and
any covenants and agreements incorporated herein by reference as set forth in
Section 3 together constitute the entire agreement between the parties in
respect of the subject matter contained herein and therein and supersede all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral, provided, however, that for the avoidance
of doubt, all Other Arrangements (as such Other Arrangements may be amended,
modified or terminated from time to time) shall remain in effect in accordance
with their terms, subject to Section 2(e) hereof. This Agreement may be amended
or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever. (h) Code Section 409A. (i) The
intent of the parties is that the payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively, “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. Page 10 of 12

 

 








New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_11.gif [ex-10d28g011.gif]

(ii)Notwithstanding anything in this Agreement to the contrary, any compensation
or benefits payable under this Agreement upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits shall not be
paid, or, in the case of installments, shall not commence payment, until the
60th day following Executive’s Separation from Service (the “First Payment
Date”). Any installment payments that would have been made to Executive during
the 60 day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the First Payment Date
and the remaining payments shall be made as provided in this Agreement. (iii)
Notwithstanding anything in this Agreement to the contrary, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A, such portion of Executive’s benefits shall not be provided to
Executive prior to the earlier of (i) the expiration of the six-month period
measured from the date of Executive’s Separation from Service with the Company
or (ii) the date of Executive’s death. Upon the first business day following the
expiration of the applicable Section 409A period, all payments deferred pursuant
to the preceding sentence shall be paid in a lump sum to Executive (or
Executive’s estate or beneficiaries), and any remaining payments due to
Executive under this Agreement shall be paid as otherwise provided herein. (iv)
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A. Except as otherwise permitted
under Section 409A, no payment hereunder shall be accelerated or deferred unless
such acceleration or deferral would not result in additional tax or interest
pursuant to Section 409A. (i) Consultation with Legal and Financial Advisors. By
executing this Agreement, Executive acknowledges that this Agreement confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged Executive to consult with
Executive’s personal legal and financial advisors; and that Executive has had
adequate time to consult with Executive’s advisors before executing this
Agreement. (j) Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. [signature page follows]
Page 11 of 12

 

 








 

 

New Microsoft Word Document_2019-7-30 sides executive severance
agreement_page_12.gif [ex-10d28g012.gif]

THE PARTIES TO THISAGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW. TELADOC HEALTH, INC. By:
Name:Adam Vandervoort Title: Chief Legal Officer EXECUTIVE Mr. David W. Sides
Page 13 of 12

 



